Case:20-15060-EEB Doc#:19 Filed:08/24/20 Entered:08/24/20 08:29:10 Pagei of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:
Case No. 20-15060 EEB
SUSAN AMINA ELIYA Chapter 7

SS# XXX-XX-3797

eee ee ee ee

Debtor(s)

 

STIPULATION TO TURNOVER AND/OR PAYMENT TO TRUSTEE

 

The Debtor(s) hereby stipulate(s) that the following will be turned over to the
Trustee, Jeffrey A. Weinman, within ( * ) days of this date:

   
 

(PLEASE INITIAL) _

not spend any refunds

Copies of U.SAND)State tax returns
of filing the tax returns)

without Trustee authority. (*within te

 

Wage statements or stubs which evidence wages earned but unpaid on the
filing date, or copies thereof.

Bank account statements or amounts on deposit on the filing date, or copies
thereof.

Bank account statements and cancelled checks for the year prior to filing, or

copies thereof.
[x Jetner’) Mipemiok CN all fla] Jucpetly “rons le
Lulnek ter Pipgeliyz DALYTD biy Behl Lr

Deg = Yer s Lr. 3 +7 Sit fe Sf Ty vii
2 TAC A hy at em FY LLM L- Tie f2
Lary Hemme

 

3) (oY a OPEL Ley “ned ie
7373 East Touu Lae
Case:20-15060-EEB Doc#:19 Filed:08/24/20 Entered:08/24/20 08:29:10 Pagez2 of 2

The Debtor(s) agree(s) to pay to the Trustee $____ which is stipulated to be
the value of non-exempt property on the following terms with all checks made payable to
“JEFFREY A. WEINMAN, TRUSTEE”. TRUSTEE WILL ONLY ACCEPT CHECKS,
MONEY ORDERS OR CASHIER'S CHECKS:

 

 

 

 

 

 

It is further agreed that this Stipulation will be submitted to the United States
Bankruptcy Court for entry as a Court Order without further notice and hearing. It is further
agreed that Debtor(s) consent to the Bankruptcy Court entering an Order requiring
Debtor(s) to tum over the property or information described above. After this Order has
been signed, it shall have ail the force and effect of law as provided by the Bankruptcy

Code, 11 U.S.C. §101, et sea,

if monies are to be turned over as noted above, the Trustee may seek modification
of the Order to adjust the amount due.

WHEREFORE, the parties hereto request that the Court enter an Order both
approving the within Stipulation, and directing the parties to comply with its terms and
conditions.

DATED: 8/21/20 _

 

 

Deb nA. Eliya
Debtor -
Dad IM Seufl
Attomey for Debtor(s) Jeffrey A. Weinman, Trustee
Approved as to Form 730 17* Street, Suite 240

ver, CO 80202

   
